Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/12/2021, wherein claim 10 was amended; and claims 4-6, 8 and 13 were canceled. Claims 1-3, 7, 9-12 and 14-15 are pending.

Response to Arguments
Applicant’s arguments filed 5/12/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 as being unpatentable over Polloni et al. (US 7,845,491) in view of Biondi et al. (US 2010/0320101) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) as described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331).
Regarding claims 1 and 3, Biondi discloses a container (See Figs. 1-2) for consumer goods comprising: a first major wall (at 10), a second major wall (at 11), first minor side wall (8) and second minor side wall (9) opposed to the first minor side wall, a top wall (at 12) and a bottom wall (at 13 in Fig. 1); a box portion (at 4 in Fig. 2) defining at least a first compartment for containing consumer goods and a first opening (at 5 in Fig. 2) for accessing consumer goods in the first compartment; and a first lid (at 6 in Fig. 2) connected to the box portion by a first lid hinge line (at 7) extending across the first minor side wall of the container, the first lid being movable relative to the box portion between a closed position (as shown in Fig. 1) in which the first lid covers the first opening and an open position (as shown in Fig. 2) in which the first opening is uncovered. Biondi discloses the claimed invention except for the first panel.
However, Zucchini teaches a hinged lid container (at 10 in Fig. 1) comprising a first panel (panel formed by portions 2/3) connected to the box portion at a hinge line (14) along an edge of a box portion between a major wall (panel opposite panel 6) and minor side wall (7), in which the first panel overlies at least a portion of a first major wall of the container (similar to that shown in Fig. 7), and a second position in which the first panel extends substantially away from the box portion of the container (as shown in Fig. 1), for the purpose of providing a considerable amount of supplementary information, advertising or educational information (column 2, lines 4-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 
Regarding claim 7, Biondi discloses the first lid comprises a first lid first major wall, a first lid second major wall, first lid first and second opposed minor side walls, and a first lid top wall, wherein the first lid top wall forms the top wall of the container (as shown in Figs. 1-2).
Regarding claim 14, the container of Biondi-Zucchini is fully capable of holding aerosol-generating articles therein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) as applied to claim 1 above, in view of Polloni et al. (US 7,845,491). As described above, Biondi-Zucchini discloses the claimed invention except for the slit. However, Polloni teaches a container (Fig. 20) for consumer goods comprising: a first major wall (at 7 in Fig. 20), a second major wall  (at 11), first and second opposed minor side walls (wall 9 in Fig. 20 and wall on the opposite side of 7 in Fig. 20), a top wall (top wall near 5 in Fig. 19) and a bottom wall (at 12); a box portion (at 3) defining at least a first compartment for containing consumer goods and a first opening (at 32 in Fig. 20) for accessing consumer goods in the first compartment; and a first lid (at 5) connected to the box portion by a first lid hinge line, wherein the container further comprises a first panel (13) connected to the box portion by a first panel hinge line (14) and configured to pivot between a first position (as shown in Fig. 19) in which the first panel overlies at least a portion of the first major wall of the container, and a second position (as shown in Fig. 20) in which the first panel extends substantially away from the box portion of the container, wherein the first major wall has a slit (36) for the purpose of receiving tongue (35) on the first panel to hold the first panel against the first major wall (column 7, lines 25-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Biondi-Zucchini with .

Claims 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) as applied to claim 1 above, and further in view of Focke et al. (US 5,699,903). As described above, Biondi-Zucchini discloses the claimed invention except for the second compartment and second lid. However, Focke teaches a container (as shown in Fig. 1) comprising a first compartment (at 10) having a first lid (at 14); and a second compartment (at 11) having a second lid (at 15), for the purpose of receiving two packs of elongate articles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Biondi-Zucchini with a second compartment/lid as taught by Focke in order to facilitate separately holding a second group of tobacco articles. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Zucchini teaches a second panel (at 4/5) indirectly connected to the box portion by a second panel hinge line (15) and configured to pivot between a first position in which the second panel overlies at least a portion of the second major wall of the container, and a second position in which the second panel extends substantially away from the box portion of the container.
Regarding claim 11, Zucchini teaches the second panel hinge line extends along an edge separating the box portion second major wall from the first minor side wall or the second minor side wall (when in the first position).
Regarding claim 12, Biondi-Zucchini-Focke discloses the second lid comprises a second lid first major wall, a second lid second major wall, second lid first and second opposed minor side walls, and a second lid bottom wall, wherein the second lid bottom wall forms the bottom wall of the container.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Biondi et al. (US 2010/0320101) in view of Zucchini (US 6,786,331) as applied to claim 1 above, and further in view of Conte (US 4,852,729). As described above, Biondi-Zucchini discloses the claimed invention except for the device comprising a housing and slit. However, Conte teaches a system (See Fig. 2) comprising a device (at 10) and a container (19), wherein the device comprises a housing (at 11/12/13/14) and a slit (at 16) in the housing, wherein the slit receives the container, for the purpose of carrying a smoking article container in combination with a smoking accessory. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Biondi-Zucchini within a device as taught by Conte in order to provide convenient storage of smoking articles and smoking accessories. Furthermore, the device of Biondi-Zucchini-Conte is fully capable of being used in an electrically heated smoking system. Moreover, the claim does not specify that the first panel of the container is the only portion of the container that is received in the slit of the housing, therefore, since the entire lower portion of the container is received within the slit (as shown in Fig. 2 of Conte), the first panel of , Biondi-Zucchini would also be received within the slit of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735